As filed with the Securities and Exchange Commission on July 7, 2014333-197099 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A AMENDMENT NO. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Corvus Gold Inc. (Exact name of registrant as specified in its charter) British Columbia 98-0668473 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Suite 2300, 1177 W. Hastings St. Vancouver, British Columbia Canada (604) 638-3246 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jeffrey Pontius Chief Executive Officer Suite 2300, 1177 W. Hastings St. Vancouver, British Columbia Canada (604) 638-3246 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kenneth G. Sam Jason K. Brenkert Dorsey & Whitney LLP 1400 Wewatta Street, Suite 400 Denver, Colorado 80202 Approximate date of commencement of proposed sale to the public:As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended (the “Securities Act”), or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject To Completion, Dated July 7, 2014 PRELIMINARY PROSPECTUS Corvus Gold Inc. 5,150,000 Common Shares Corvus Gold Inc. (“Corvus”, “we”, “us” or “our”) are offering up to 5,150,000 Common Shares at a public offering price of $1.20 per Common Share (the “offering”).There will be no underwriter or broker/dealer involved in the transaction and there will be no commissions paid to any individuals from the proceeds of this sale. The offering price is payable in Canadian dollars only and all dollar amounts set forth in this prospectus are in Canadian dollars unless otherwise specified. See “Currency and Exchange Rates.” The offering is being conducted on a best efforts self-underwritten basis and there is no minimum number of Common Shares required to be sold by us.All proceeds from the sale of these Common Shares will be delivered directly to us and will not be deposited in any escrow account.If the entire 5,150,000 Common Shares are sold, we will receive gross proceeds of $6,180,000 before expenses estimated to be approximately $200,000.We plan to complete or terminate this offering within 45 days of the date hereof. No assurance can be given to the number of Common Shares we will sell or even if we will be able to sell any Common Shares.There is no minimum offering amount. The price at which the Common Shares are being sold was fixed by us pursuant to the rules of the TSX and is equal to the volume-weighted average price for the Common Shares on the TSX for the five-day period immediately preceding June 25, 2014, of $1.46 less a discount of approximately (17%) percent, as permitted by the TSX. The offering price will remain fixed for the duration of the offering. Our Common Shares are currently quoted on the OTCQX, under the symbol “CORVF” and on the Toronto Stock Exchange under the symbol “KOR”.The last reported sale price of our Common Shares on the OTCQX on July 3, 2014 was US$1.35 per Common Share and on the Toronto Stock Exchange was $1.45per Common Share. We are an “emerging growth company” as defined under federal securities laws and, as such, may elect to comply with certain reduced public company requirements for future filings. Investing in our securities involves a high degree of risk.You should read this entire prospectus carefully, including the section entitled “Risk Factors” beginning on page 3 of this prospectus. Neither the Securities and Exchange Commission, or SEC, nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is [●], 2014 TABLE OF CONTENTS DEALER PROSPECTUS DELIVERY OBLIGATION ii GLOSSARY OF TERMS iii CAUTIONARY NOTE TO U.S. INVESTORS REGARDING MINERAL RESERVE AND RESOURCE ESTIMATES viii CURRENCY AND EXCHANGE RATES viii PROSPECTUS SUMMARY 1 RISK FACTORS 3 FORWARD-LOOKING STATEMENTS 12 USE OF PROCEEDS 15 MARKET FOR COMMON SHARES AND RELATED MATTERS 16 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND OPERATING RESULTS 19 BUSINESS 29 PROPERTIES 36 LEGAL PROCEEDINGS 71 DIRECTORS AND EXECUTIVE OFFICERS 71 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 76 EXECUTIVE COMPENSATION 77 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 86 DESCRIPTION OF SECURITIES 87 DILUTION 88 PLAN OF DISTRIBUTION 88 CERTAIN CANADIAN FEDERAL INCOME TAX CONSIDERATIONS 89 CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS 90 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 97 LEGAL MATTERS 97 INTERESTS OF EXPERTS 97 WHERE YOU CAN FIND MORE INFORMATION 98 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus that we have authorized for use in connection with this offering. Neither we nor the placement agent has authorized any other person to provide you with additional or different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information in this prospectus is accurate only as of the date on the front cover of this prospectus, regardless of the time of delivery of this prospectus or any sale of our securities. Our business, financial condition, results of operations and prospects may have changed since that date. i DEALER PROSPECTUS DELIVERY OBLIGATION Until (90 days after the effective date of this prospectus), all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. ii GLOSSARY OF TERMS “Ag” Silver “alteration” Changes in the chemical or mineralogical composition of a rock, generally produced by weathering or hydrothermal solutions “Arrangement” The corporate spin-out of Corvus from ITH by way of a plan of arrangement among ITH, the shareholders of ITH and Corvus under the BCBCA, effective August 26, 2010 “Au” Gold “Board” The board of directors of Corvus “BCBCA” Business Corporations Act (British Columbia), Corvus’ governing statute “Corvus Nevada” Corvus Gold Nevada Inc., a wholly owned subsidiary of Corvus US subsisting under the laws of Nevada “Corvus US” Corvus Gold (USA) Inc., a wholly owned subsidiary of Corvus subsisting under the laws of Nevada “Common Shares” The Common Shares without par value in the capital stock of Corvus as the same are constituted on the date hereof “Corvus” Corvus Gold Inc., a company organized under the laws of British Columbia “cut-off grade” The lowest grade of mineralized material that qualifies as ore in a given deposit, that is, material of the lowest assay value that is included in a resource/reserve estimate “deposit” A mineralized body which has been physically delineated by sufficient drilling, trenching, and/or underground work, and found to contain a sufficient average grade of metal or metals to warrant further exploration and/or development expenditures. Such a deposit does not qualify as a commercially mineable ore body or as containing reserves or ore, unless final legal, technical and economic factors are resolved “Director” A member of the Board of Directors of Corvus “disseminated” Fine particles of mineral dispersed throughout the enclosing rock “epigenetic” Said of a mineral deposit of origin later than that of the enclosing rocks “executive officer” When used in relation to any issuer (including the Company) means an individual who is: (a)a chair, vice chair or president; (b)a vice-president in charge of a principal business unit, division or function, including sales, finance or production; or (c)performing a policy-making function in respect of the issuer “g/t” Grams per metric tonne “grade” To contain a particular quantity of ore or mineral, relative to other constituents, in a specified quantity of rock iii “heap leaching” A method of recovering minerals from ore whereby crushed rock is stacked on a non-porous liner and an appropriate chemical solution is sprayed on the top of the pile (the “heap”) and allowed to percolate down through the crushed rock, dissolving the desired minerals(s) as it does so.The chemical solution is then collected from the base of the heap and is treated to remove the dissolved mineral(s) “host” A rock or mineral that is older than rocks or minerals introduced into it or formed within it “host rock” A body of rock serving as a host for other rocks or for mineral deposits, or any rock in which ore deposits occur “hydrothermal” A term pertaining to hot aqueous solutions of magmatic origin which may transport metals and minerals in solution “ITH” International Tower Hill Mines Ltd., a company subsisting under the laws of British Columbia “massive” Said of a mineral deposit, especially of sulphides, characterized by a great concentration of ore in one place, as opposed to a disseminated or veinlike deposit “Moz” Million ounces “mineral reserve” The economically mineable part of a measured or indicated mineral resource demonstrated by at least a preliminary feasibility study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified.A mineral reserve includes diluting materials and allowances for losses that may occur when the material is mined and processed “mineral resource” A concentration or occurrence of natural, solid, inorganic or fossilized organic material in or on the Earth’s crust in such form and quantity and of such a grade or quality that it has reasonable prospects for economic extraction.The location, quantity, grade, geological characteristics and continuity of a mineral resource are known, estimated or interpreted from specific geological evidence and knowledge.The term “mineral resource” covers mineralization and natural material of intrinsic economic interest which has been identified and estimated through exploration and sampling and within which mineral reserves may subsequently be defined by the consideration and application of technical, economic, legal, environmental, socio-economic and governmental factors.The phrase “reasonable prospects for economic extraction” implies a judgment by a qualified person (as that term is defined in NI 43-101) in respect of the technical and economic factors likely to influence the prospect of economic extraction.A mineral resource is an inventory of mineralization that, under realistically assumed and justifiable technical and economic conditions, might become economically extractable “mineralization” The concentration of metals and their chemical compounds within a body of rock “National Instrument 43-101”/ “NI 43-101” National Instrument 43-101 of the Canadian Securities Administrators entitled “Standards of Disclosure for Mineral Projects” “NBP” The North Bullfrog Project in Nevada held by Corvus Nevada, as more particularly described under “Properties” “NSR” Net smelter return “Raven Gold” Raven Gold Alaska Inc., a wholly owned subsidiary of Corvus US subsisting under the laws of Alaska “SEC” United States Securities and Exchange Commission iv “SoN” SoN Land and Water, LLC, a limited liability company subsisting under the laws of Nevada, of which Corvus Nevada is the sole member “tabular” Said of a feature having two dimensions that are much larger or longer than the third, or of a geomorphic feature having a flat surface, such as a plateau “TSX” Toronto Stock Exchange “vein” An epigenetic mineral filling of a fault or other fracture, in tabular or sheetlike form, often with the associated replacement of the host rock; also, a mineral deposit of this form and origin “Whittle® Software” Computer software from Dassault Systemes Geovia used to create optimized open pit mine designs. The program implements the Lerchs-Grossman algorithim to identify the mineable portion of a resource model of tonnage and grade by considering parameters of price, mine operating cost, metallurgical recovery, resource grade and pit slope. It defines continuous volumes (pit shapes) of economically viable resource. “Whittle is a registered trademark.” “Whittle® Analysis” An analysis of a particular mining project carried out using the Whittle® Software system to define optimized mining volumes (pit shapes) based on a resource model that defines tonnage and resource grade, and using input parameters of price, operating cost, metallurgical recovery, and pit slope. “$1,300 Whittle® Pit” A mineable volume (pit shape) defined using the Whittle® Software with the gold price set equal to US $1,300 per ounce, and a resource model of tonnage and grade, with input parameters of mine operating cost, metallurgical recovery and pit slope. SEC Industry Guide 7 Definitions: exploration stage An “exploration stage” prospect is one which is not in either the development or production stage. development stage A “development stage” project is one which is undergoing preparation of an established commercially mineable deposit for its extraction but which is not yet in production.This stage occurs after completion of a feasibility study. mineralized material The term “mineralized material” refers to material that is not included in the reserve as it does not meet all of the criteria for adequate demonstration for economic or legal extraction. probable reserve The term “probable reserve” refers to reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. production stage A “production stage” project is actively engaged in the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. proven reserve The term “proven reserve” refers to reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. reserve The term “reserve” refers to that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination.Reserves must be supported by a feasibility study done to bankable standards that demonstrates the economic extraction.“Bankable standards” implies that the confidence attached to the costs and achievements developed in the study is sufficient for the project to be eligible for external debt financing.A reserve includes adjustments to the in-situ tonnes and grade to include diluting v materials and allowances for losses that might occur when the material is mined. 1 For SEC Industry Guide 7 purposes this study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. 2 SEC Industry Guide 7 does not require designation of a qualified person. vi Metric Equivalents For ease of reference, the following factors for converting Imperial measurements into metric equivalents are provided: To convert from Imperial To metric Multiply by Acres Hectares Feet Metres Miles Kilometres Tons Tonnes Ounces (troy)/ton Grams/Tonne 1 mile 1.609 kilometres 1 acre 0.405 hectares 2,204.62 pounds 1 metric ton 1 tonne 2000 pounds (1 short ton) 0.907 tonnes 1 ounce (troy) 31.103 grams 1 ounce (troy)/ton 34.2857 grams/tonne vii CAUTIONARY NOTE TO U.S. INVESTORS REGARDING MINERAL RESERVE AND RESOURCE ESTIMATES The mineral estimates in this prospectus have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws.The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended.These definitions differ from the definitions in the United States Securities and Exchange Commission (“SEC”) Industry Guide 7 under the United States Securities Act of 1933, as amended (the “Securities Act”).Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource,” “measured mineral resource,” “indicated mineral resource” and “inferred mineral resource” are defined in, and required to be disclosed by NI 43-101; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that all or any part of a mineral deposit in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility.It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category.Under Canadian securities laws and regulations, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases.Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this prospectus and the documents incorporated by reference herein contain descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. CURRENCY AND EXCHANGE RATES All dollar amounts in this prospectus are expressed in Canadian dollars unless otherwise indicated.The Company’s accounts are maintained in Canadian dollars and the Company’s financial statements are prepared in accordance with United States Generally Accepted Accounting Principles.All references to “U.S. dollars”, “USD” or to “US$” are to United States dollars. The following table sets forth the rate of exchange for the Canadian dollar, expressed in United States dollars in effect at the end of the periods indicated, the average of exchange rates in effect during such periods, and the high and low exchange rates during such periods based on the noon rate of exchange as reported by the Bank of Canada for conversion of Canadian dollars into United States dollars. Year Ended May 31 Canadian Dollars to U.S. Dollars Rate at end of period Average rate for period High for period Low for period viii PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus and does not contain all of the information you should consider before buying shares of our securities. You should read the entire prospectus carefully, especially the “Risk Factors” section and our financial statements and the related notes appearing at the end of this prospectus, before deciding to invest in our securities. Unless the context provides otherwise, all references to “Corvus,” “we,” “us,” “our,” or similar terms, refer to Corvus Gold Inc.In this prospectus, all references to “$” or “dollars” mean the Canadian dollar and, unless otherwise indicated, all currency amounts in this prospectus are stated in Canadian dollars. About Our Company We were incorporated under the BCBCA with the name “Corvus Gold Inc.” on April 13, 2010 as a wholly-owned subsidiary of International Tower Hill Mines Ltd., a company subsisting under the laws of British Columbia (“ITH”), with an authorized capital consisting of an unlimited number of Common Shares.Pursuant to the corporate spin-out of Corvus from ITH by way of a plan of arrangement among ITH, the shareholders of ITH and Corvus under the BCBCA, effective August 26, 2010, Corvus was spun out as a separate and independent public company, and each shareholder of ITH received one-half of a Common Share. We are a reporting issuer in the Canadian Provinces of British Columbia, Alberta and Ontario and the Common Shares are listed for trading on the TSX under the trading symbol “KOR” and are quoted on the OTCQX under the symbol “CORVF”. Our head office is located at Suite 2300 – 1177 West Hastings Street, Vancouver, British Columbia, Canada V6E 2K3, and our registered and records office is located at Suite 2300, Four Bentall Centre, 1055 Dunsmuir Street, P.O. Box 49122, Vancouver, British Columbia V7X 1J1. We are a mineral exploration company engaged in the acquisition, exploration and development of mineral properties.We currently hold or have the right to acquire interests in a number of mineral properties in Alaska and Nevada, USA, including the NBP, which is our sole material mineral property.We are in the exploration stage as our properties have not yet reached commercial production and none of our properties is beyond the preliminary exploration stage.All work presently planned by us is directed at defining mineralization and increasing understanding of the characteristics of, and economics of, that mineralization. Recent Developments North Bullfrog Project Estimated Mineral Resource Update:The mineralization inventory at Sierra Blanca and Yellowjacket was recalculated, effective March 25, 2014, to incorporate all the new drilling done in 2012 and 2013.At the same time, the decision was made to change how the estimated mineral resources at the NBP were calculated.Instead of discussing the overall mineralization inventory as was done in the past, the estimated mineral resource is now limited to that part of the mineralization inventory that falls within a US $1300 Whittle® pit. North Bullfrog Project Exploration:Assays from 2013 drilling continued to come in during December 2013 and January 2014 and additional channel sampling along road cuts was conducted in December 2013 and January 2014.The 2014 Phase 1 drilling campaign started in February 2014 with focus on the Yellowjacket vein system.Phase 1 is planned to consist of approximately 5000 metres of core drilling.The Company has received results from 9 drill holes in the Yellowjacket deposit.The results from these holes have defined a new parallel high-grade vein system immediately west of the Yellowjacket deposit and intersected high-grade mineralization along the northern extension of the deposit.The new drilling results continue to indicate that the Yellowjacket system is expanding. North Bullfrog Project Infrastructure:In December 2013 the Company completed the purchase of a 430 acre fee simple parcel of land located about 30 kilometers north of the NBP area which carries with it 1,600 acre-feet of irrigation water rights within the Sarcobatus Flats water basin.Cost of the land and water was US$ 1,000,000.This water right is significant because it provides all water presently anticipated to be required under the current conceptual NBP mine plan. North Bullfrog Project Metallurgy:The Company has completed a series of metallurgical test on the Yellowjacket deposit mineralization which have returned encouraging gold and silver recovery results.Initial grind size analysis test work indicated enhanced recoveries for gold and silver could be obtained from milling the rock to a relatively coarse particle size with follow-up gravity recovery followed by cyanide leaching of the tails.This initial test work has established the basis for future potential optimization metallurgical work focusing on a simple, low cost grinding circuit with gravity gold silver recovery followed by cyanide leaching of tails to obtain higher gold and silver recoveries from the higher grade Yellowjacket mineralization. See “Properties” below for further information. 1 The Offering Common shares being Offered Up to5,150,000 Common Shares, at a per Common Share price of $1.20. OTCQX and TSX Symbol The Common Shares are listed on the OTCQX under the symbol “CORVF” and on the TSX under the symbol “KOR”. Use of Proceeds: We intend to use the net proceeds from this offering for additional work on the NBP and for general corporate purposes, including working capital. Risk Factors: Investing in our common stock involves risks that are described in the “Risk Factors” section beginning on page3 of this prospectus. Summary Financial Information The following tables summarize our financial data for the periods presented.The summary statements of operations and comprehensive loss for the years ended May 31, 2013 and 2012, and the statements of financial position as of May 31, 2013 and 2012, have been derived from our audited financial statements, which are included elsewhere in this prospectus.The summary statements of operations and comprehensive loss for the nine months ended February 28, 2014 and 2013, and the statement of financial position as of February 28, 2014, have been derived from our unaudited financial statements, which are included elsewhere in this prospectus.The historical results are not necessarily indicative of the results to be expected for any future periods.You should read this data together with our financial statements and the related notes included elsewhere in this prospectus, as well as “Management's Discussion and Analysis of Financial Condition and Results of Operations” beginning on page 1 of this prospectus. Statements of Operations and Comprehensive Loss Years Ended May 31, Nine Months Ended February 28, Total revenue $
